Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (9,716,412).
Regarding claim 1, Hayashi et al. shows a brushless direct-current (DC) motor comprising:
a stator assembly (Fig. 3B) including a stator core, a plurality of teeth extending radially- inwardly from the stator core, and a plurality of windings (103) wound around the plurality of teeth; and
a rotor assembly (Fig. 2) rotatably received within the stator assembly, the rotor assembly including a rotor shaft (30a), a rotor body mounted on the rotor shaft and including a plurality of axial slots, a plurality of permanent magnets (25) disposed within the axial slots, and a rotor end cap (40) provided at an end of the rotor body to axially retain the plurality of permanent magnets within the plurality of slots,
wherein the rotor end cap comprises an outer planar portion (axial surface of 40b) that is in contact with the end of the rotor body (through 60), and a plurality of ribs (between holes 41) angularly extending from the outer planar portion towards a center portion forming a plurality of openings (below 41) therebetween to allow passage of air between at least two of the adjacent openings in thermal contact with the end of the rotor body.
Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (9,716,412).
Regarding claim 1, Suzuki et al. shows a brushless direct-current (DC) motor comprising:
a stator assembly (Fig. 1) including a stator core, a plurality of teeth extending radially- inwardly from the stator core, and a plurality of windings (143) wound around the plurality of teeth; and
a rotor assembly (123) rotatably received within the stator assembly, the rotor assembly including a rotor shaft (124), a rotor body mounted on the rotor shaft and including a plurality of axial slots, a plurality of permanent magnets (363, Fig. 19) disposed within the axial slots, and a rotor end cap (380) provided at an end of the rotor body to axially retain the plurality of permanent magnets within the plurality of slots,
wherein the rotor end cap comprises an outer planar portion (Fig. 19) that is in contact with the end of the rotor body, and a plurality of ribs (378) angularly extending from the outer planar portion towards a center portion forming a plurality of openings (390) therebetween to allow passage of air between at least two of the adjacent openings in thermal contact with the end of the rotor body.
Regarding claim 5, Suzuki et al. also shows wherein the planar portion is in contact with at least a portion of the plurality of permeant magnets to axially retain the plurality of permanent magnets (Fig. 3) within the rotor body.
Regarding claim 6, Suzuki et al. also shows further comprising a sense magnet (below 125) dispose on a second end (right side, Fig. 1) of the rotor body opposite the rotor end cap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Hatfield et al. (9,450,472).
Regarding claim 8, Suzuki et al. shows all of the limitations of the claimed invention except for further comprising a fan mounted on the rotor shaft to generate an airflow through the motor.
Hatfield et al. adds a fan (262) for the purpose of reducing more heat.
Since Suzuki et al. and Hatfield et al.  are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a fan as taught by Hatfield et al. for the purpose discussed above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al.  in view of Suzuki et al.
Regarding claim 9, Hatfield et al. also shows a power tool comprising:
a housing (Fig. 1);
a drive shaft (272); and
a brushless direct-current (DC) motor disposed within the housing for driving the drive shaft, the motor comprising:
a stator assembly (242) including a stator core, a plurality of teeth extending radially-inwardly from the stator core, and a plurality of windings wound around the plurality of teeth; and
a rotor assembly rotatably received within the stator assembly, the rotor assembly including a rotor shaft, a rotor body mounted on the rotor shaft and including a plurality of axial slots, a plurality of permanent magnets (282) disposed within the axial slots, and a rotor end cap (258, 260) provided at an end of the rotor body to axially retain the plurality of permanent magnets within the plurality of slots,
Hatfield et al. does not show wherein the rotor end cap comprises an outer planar portion that is in contact with the end of the rotor body, and a plurality of ribs angularly extending from the outer planar portion towards a center portion forming a plurality of openings therebetween to allow passage of air between at least two of the adjacent openings in thermal contact with the end of the rotor body.
Suzuki et al. shows wherein the rotor end cap comprises an outer planar portion that is in contact with the end of the rotor body, and a plurality of ribs angularly extending from the outer planar portion towards a center portion forming a plurality of openings therebetween to allow passage of air between at least two of the adjacent openings in thermal contact with the end of the rotor body (Fig. 19) for the purpose of reducing more heat.
Since Suzuki et al. and Hatfield et al.  are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the end cap as taught by Hatfield et al. for the purpose discussed above.
Regarding claim 13, Suzuki et al. also shows wherein the planar portion is in contact with at least a portion of the plurality of permeant magnets to axially retain the plurality of permanent magnets within the rotor body.
Regarding claim 14, Suzuki et al. also shows further comprising a sense magnet dispose on a second end (below 125) of the rotor body opposite the rotor end cap.
Regarding claim 13, Hatfield et al. also shows further comprising a fan (262) mounted on the rotor shaft to generate an airflow through the motor.
Allowable Subject Matter
Claims 2-4, 7, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the motor. wherein the rotor end cap further comprises a plurality of inner walls extending from the center portion to the outer planar portion in contact with at least a portion of the plurality of permanent magnets to axially retain the plurality of permanent magnets within the rotor body as recited in claims 2 and 10; wherein a rear surface of the sense magnet engages the plurality of permeant magnets to axially retain the plurality of permanent magnets within the rotor body as recited in claims 7 and 15.  Claims 3, 4, 11, and 12 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/8/2022

/DANG D LE/Primary Examiner, Art Unit 2834